Fourth Court of Appeals
                                        San Antonio, Texas
                                                 May 1, 2017

                                            No. 04-17-00092-CV

                        IN RE REGENCY FIELD SERVICES, LLC;
               Regency Energy Partners, LP; Regency GP LP; and Regency GP, LLC

                                     Original Mandamus Proceeding1

                                                   ORDER

Sitting:         Karen Angelini, Justice
                 Rebeca C. Martinez, Justice
                 Luz Elena D. Chapa, Justice

        On February 22, 2017, Relators filed a petition for writ of mandamus. The court has
considered the petition for writ of mandamus, the response filed by the real parties in interest and
Relators’ reply and is of the opinion that Relators are not entitled to the relief sought.
Accordingly, the petition for writ of mandamus is DENIED. See TEX. R. APP. P. 52.8(a). The
court’s opinion will issue at a later date.

           It is so ORDERED on May 1, 2017.


                                                                     _____________________________
                                                                     Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of May, 2017.



                                                                     ___________________________
                                                                     Keith E. Hottle, Clerk




1 This proceeding arises out of Cause No. M-14-0029-CV-C, styled Leo Quintanilla, et. al. v. Regency Field
Services, LLC, et. al., pending in the 343rd Judicial District Court, McMullen County, Texas, the Joel B. Johnson
presiding.